NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1628-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TAMAJ R. LEMMON,

     Defendant-Appellant.
_______________________

                   Argued January 5, 2022 – Decided January 27, 2022

                   Before Judges Sabatino, Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Criminal Part, Passaic County, Indictment
                   No. 17-06-0632.

                   Marissa Koblitz Kingman, Designated Counsel, argued
                   the cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Jodi Ferguson, Assistant Deputy
                   Public Defender, Marissa Koblitz Kingman and Marc
                   M. Yenicag, Designated Counsel, on the briefs).

                   Ali Y. Ozbek, Assistant Prosecutor, argued the cause
                   for respondent (Camelia M. Valdes, Passaic County
                   Prosecutor, attorney; Ali Y. Ozbek, of counsel and on
                   the brief).
PER CURIAM

      This multi-issue direct criminal appeal arises out of a gang-related fatal

shooting. After a jury trial, defendant Tamaj Lemmon was found guilty of first-

degree murder of Vishon Randolph, N.J.S.A. 2C:11-3(a) (count one), and other

crimes. Randolph was the reputed member of a rival gang. The State's theory

was that defendant shot and killed Randolph, and took part in attacking two of

Randolph's companions, Tyshawn Daniels and Zimere Kellam, all in retaliation

for the recent killing of a member of defendant's own gang.

      In addition to Randolph's murder, the jury found defendant guilty of

second-degree possession of a handgun for an unlawful purpose against

Randolph, N.J.S.A. 2C:39-4(a)(1) (count two); second-degree possession of a

handgun for an unlawful purpose against Daniels, N.J.S.A. 2C:39-4(a)(1) (count

three); second-degree unlawful possession of a handgun without a permit,

N.J.S.A. 2C:39-5(b)(1) (count four); second-degree possession of a weapon for

an unlawful purpose against Kellam, N.J.S.A. 2C:39-4(a)(1) (count six); and the

lesser-included offense of third-degree aggravated assault of Kellam, N.J.S.A.

2C:12-1(b)(7) (count seven). The jury acquitted defendant on count five, which

had charged him with first-degree attempted murder of Daniels, N.J.S.A. 2C:5-

1(a)(1) and N.J.S.A. 2C:11-3(a)(1).


                                       2                                  A-1628-18
       The trial judge imposed a sixty-year custodial sentence, subject to the

parole ineligibility period of the No Early Release Act ("NERA"), N.J.S.A.

2C:43-7.2, for Randolph's murder and other offenses merged into the murder.

The judge also imposed a consecutive nine-year NERA term for Kellam's

aggravated assault, and another consecutive five years for the weapons offense

associated to Daniels. Defendant's aggregate sentence therefore is seventy-four

years, subject to NERA.

       On appeal, defendant presents a host of issues concerning both his

conviction and sentence. Having fully considered his arguments, we affirm.

                                       I.

       As shown by the State's proofs, the shooting and the other offenses arose

out of a feud between factions of the "UTH" and "DTH" gangs 1 in Paterson. The

"UTH" gang included a subgroup called "23XB," of which defendant Tamaj

Lemmon was a member. The "DTH" gang included subgroups called the "GND"

and the "BSQ". The homicide victim, Randolph, was associated with the BSQ.

Randolph was also in the "SCMB," which the State alleged was also affiliated

with "DTH", but which the defense claimed was merely a rap music group.



1
    We choose to use pseudonyms for the gang names.


                                       3                                  A-1628-18
      According to the State, defendant's shooting of Randolph was in

retaliation for a GND member's killing of Kasir Davis, a member of 23XB, about

a month earlier.    The State's proofs at trial showed that on the night of

Randolph's shooting, defendant and others in 23XB went to a party at a bar.

Defendant saw Randolph at the party and, according to the State's witness, asked

Randolph if he was affiliated with GND. Randolph reportedly said he was not

but admitted to defendant he was on good terms with the members of GND.

      After police broke up the party, Randolph started walking home with two

friends, Kellam and Daniels. On the street, defendant and another man (Kamari

Benbow) approached the trio from behind. Defendant and Benbow fired shots

at the trio, causing Randolph to fall to the ground and hitting Kellam in the

buttocks. Defendant then stood over Randolph and fired two or three more shots

at him, point-blank. Randolph died from the gunshot wounds. Kellam survived

the shot in his buttocks and fled with Daniels who was not hurt. Defendant and

Benbow also fled.

      The incident on the street was filmed by outdoor surveillance cameras

operated by local businesses.     The prosecution prepared a sixteen-minute

composite video of that footage, which was shown to the jury.




                                       4                                  A-1628-18
      The police arrested defendant a few days later at his residence. They

found defendant hiding in his basement boiler room. The police found a loaded

handgun on the floor of the boiler room, although that gun was not used in the

street shooting. According to defendant, the officers used excessive force when

they arrested him.

      Defendant was charged with Randolph's murder and other crimes. The

court severed the additional charges arising from defendant's arrest. 2

      A hostile encounter later occurred at the courthouse between defendant

and a sheriff's officer, Cooper. During that encounter, defendant admitted to

murdering Randolph and added that if he were out on the street he would "do

[Cooper's] stupid ass, too."     Defendant filed a complaint against Cooper,

alleging that Cooper threatened him, which resulted in Cooper himself being

criminally charged with terroristic threats.



2
   Specifically, the severed charges included counts: second-degree possession
of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1) (count eight);
second-degree unlawful possession of a weapon with a permit, N.J.S.A. 2C:39-
5(b)(1) (count nine); third-degree possession of a controlled dangerous
substance (CDS) (heroin), N.J.S.A. 2C:35-10(a)(1) (count ten); third-degree
possession of a CDS (heroin) with intent to distribute, N.J.S.A. 2C:35-5(a)(1)
and N.J.S.A. 2C:35-5(b)(3) (count eleven); second-degree possession of a
weapon while committing certain CDS offenses, N.J.S.A. 2C:39-4(a)(1) (count
twelve); and fourth-degree aggravated assault, N.J.S.A. 2C:12-1(b)(5)(a) (count
thirteen).

                                        5                                 A-1628-18
      The State obtained a sworn statement from Kellam inculpating defendant

in the shooting of Randolph. Kellam later wrote a letter recanting his police

statement, but thereafter repudiated the recantation and said he had written it

under duress.

      The State's case hinged largely on the surveillance video, testimony from

Kellam and Daniels, and defendant's admission to Cooper.             No DNA,

fingerprint, or other forensic evidence tied defendant to the shooting. The guns

used in the shooting were never recovered.

      Defendant testified at trial and denied taking part in or being present at

the shooting or any involvement in the other offenses.

      As we noted in the introduction, the jury found defendant guilty of

murdering Randolph, unlawful purpose gun possession charges with respect to

Daniels, and the lesser-included offense of third-degree aggravated assault of

Kellam.

      On appeal, defendant presents the following arguments in his brief:

            POINT I:

            THE ADMISSION OF IRRELEVANT, HIGHLY
            PREJUDICIAL EVIDENCE OF LEMMON’S AND
            THE    VICTIM’S      GANG     AFFILIATIONS,
            PURPORTEDLY ON THE ISSUE OF MOTIVE,
            VIOLATED N.J.R.E. 404(B) AND WAS SO HIGHLY



                                       6                                    A-1628-18
             PREJUDICIAL AS TO DEPRIVE LEMMON OF HIS
             RIGHT TO A FAIR TRIAL.

             A.   THE FIRST PRONG UNDER [STATE V.]
             COFIELD[3] WAS NOT MET BECAUSE GANG
             AFFILIATION WAS NOT RELEVANT TO
             ESTABLISH MOTIVE.

             B.  THE FOURTH PRONG UNDER COFIELD
             WAS NOT MET.

             POINT II:

             THE TRIAL COURT ERRONEOUSLY ADMITTED
             IRRELEVANT, HIGHLY PREJUDICIAL EVIDENCE
             THAT LEMMON WAS FOUND WITH A LOADED
             GUN AT THE TIME OF HIS ARREST IN
             CONTRAVENTION OF N.J.R.E. 404(B) AND 403,
             WHICH DEPRIVED LEMMON OF HIS RIGHT TO A
             FAIR TRIAL.

             A.  THE FIRST PRONG UNDER COFIELD WAS
             NOT MET.

             B.  THE FOURTH PRONG UNDER COFIELD
             WAS NOT MET.

             C.  EVEN IF DEFENSE COUNSEL "OPENED THE
             DOOR," EVIDENCE THAT LEMMON WAS FOUND
             WITH A LOADED GUN AT THE TIME OF HIS
             ARREST SHOULD NEVERTHELESS NOT HAVE
             BEEN ADMITTED PURSUANT TO N.J.R.E. 403.




3
    127 N.J. 328 (1992).

                                 7                       A-1628-18
POINT III

THE TRIAL COURT ERRONEOUSLY ADMITTED
IRRELEVANT,     HIGHLY    PREJUDICIAL
STATEMENTS BY LEMMON, WHICH WERE
PREVIOUSLY EXCLUDED BY THE TRIAL
COURT.

POINT IV

THE   STATE    DID    NOT    PROPERLY
AUTHENTICATE THE VIDEO COMPILATION.

POINT V

THE PROSECUTOR ELICITED IMPROPER LAY
OPINION TESTIMONY AS TO THE CONTENTS OF
THE SURVEILLANCE VIDEO.

POINT VI

THE TRIAL COURT ERRONEOUSLY ALLOWED
THE JURY UNFETTERED ACCESS TO THE VIDEO
COMPILATION        DURING         THEIR
DELIBERATIONS.

POINT VII

THE PROSECUTOR COMMITTED MISCONDUCT
DURING HIS SUMMATION, AND VIOLATED
LEMMON’S RIGHT TO A FAIR TRIAL BY
ASSERTING FACTS NOT ESTABLISHED IN
EVIDENCE, APPEALING TO THE JURY’S
EMOTIONS,  AND   UTILIZING  EVIDENCE
OUTSIDE THE SCOPE OF ITS PERMISSIBLE
PURPOSE.




                   8                      A-1628-18
             POINT VIII

             THE TRIAL COURT’S JURY INSTRUCTIONS
             RELATING TO THE PERMISSIBLE USE OF GANG
             AFFILIATION EVIDENCE AND EVIDENCE THAT
             LEMMON WAS FOUND HIDING WITH A LOADED
             GUN WERE ERRONEOUSLY DEFICIENT.

             POINT IX

             BECAUSE OF INDIVIDUAL AND CUMULATIVE
             ERROR, THIS COURT SHOULD REMAND FOR A
             NEW TRIAL.

             POINT X

             THE SENTENCING JUDGE ABUSED HER
             DISCRETION BY IMPOSING CONSECUTIVE
             SENTENCES IN VIOLATION OF STATE V.
             YARBOUGH.[4]


       Some of these issues were not raised, or fully raised, below. With respect

to those particular issues, our review is guided by the "plain error" standard and

by the principles of Rule 2:10-2, which prescribes that "[a]ny error or omission

shall be disregarded by the appellate court unless it is of such a nature as to have

been clearly capable of producing an unjust result[.]" (Emphasis added). See

also State v. Macon, 57 N.J. 325, 338 (1971) (characterizing our court's "plain

error" review as a question of "whether in all the circumstances there was a


4
    100 N.J. 627 (1985)

                                         9                                    A-1628-18
reasonable doubt as to whether the error denied a fair trial and a fair decision on

the merits[.]")

      As for the issues on which defendant brought an alleged error to the trial

court's attention, the error "will not be grounds for reversal [on appeal] if it was

'harmless error.'" State v. J.R., 227 N.J. 393, 417 (2017) (quoting State v.

Macon, 57 N.J. 325, 337-38 (1971)). In order for an error to be reversible under

the harmless error standard, "[t]he possibility [of the error leading to an unjust

result] must be real, one sufficient to raise a reasonable doubt as to whether [the

error] led the jury to a verdict it otherwise might not have reached." State v.

Lazo, 209 N.J. 9, 26 (2012) (quoting State v. R.B., 183 N.J. 308, 330 (2005)).

                                        II.

      We first consider the four issues defendant's counsel chose to emphasize

during the appellate oral argument.

                                      A.
                  (Loaded Gun Evidence and Limiting Instruction)

      Defendant contends the trial court erred in admitting testimony it had

originally disallowed about the loaded gun police found near him in the

basement boiler room at the time of his arrest. He argues this evidence was

highly prejudicial because the seized gun was not used in the shooting. He

further argues the trial court's limiting instruction as to this evidence was

                                        10                                    A-1628-18
inadequate.    We reject these contentions, mainly because defendant's trial

attorney, despite having obtained a pretrial ruling to bar the gun evidence,

"opened the door" to admit it.

      This is the pertinent background. Before trial, the court filed a consent

order severing counts eight through thirteen of the indictment, which had

charged defendant with crimes arising out of his arrest, including his

constructive possession of the gun. The State did reserve the right to elicit

testimony regarding the gun if the defense opened the door to such testimony.

      Defendant had been arrested at his residence by Detective Angel Perales

of the County Prosecutor's Office. On direct examination, Perales did not

mention the gun, adhering to the pretrial order. During his cross-examination

of Perales, defense counsel asked whether police had obtained any arrest or

search warrants before proceeding to defendant's home, and, since he was a

suspect, whether they had intended to arrest him there.

      Later, when defense counsel raised the subject of warrants again, the

prosecutor objected, arguing that defense counsel had opened the door to

testimony regarding the gun in the boiler room. The trial court at that point

disagreed, but did caution defense counsel about pursuing this line of

questioning.    The court admonished that defense counsel was "treading


                                      11                                 A-1628-18
dangerously close to areas that we shouldn't get into," and that it did not "want

to open the door" because "it's to the detriment of your client."

      Thereafter, defendant on direct examination described what he

characterized as his violent arrest. He also testified that he had never owned or

handled a gun. At that point, the prosecutor renewed his request for permission

to bring up the gun on cross-examination. The prosecutor noted defendant had

just told the jury that the police had first attacked him and then arrested him for

reasons they allegedly refused to disclose. The prosecutor argued that this

testimony presented by the defense, coupled with defendant's claim that he was

totally unfamiliar with guns, had opened the door for the State to reveal the

reason for defendant's arrest.

      The trial court agreed that the defense had opened the door to admit the

gun evidence. Although defendant knew he had been arrested because of the

gun, he had made it seem to the jury as though he was just going about his day

when he was suddenly and arbitrarily assaulted and arrested. The court noted

that, up to this point, no testimony had emerged that there was a gun in the boiler

room near defendant at the time of his arrest.

      The court emphasized it had tried to maintain the integrity of the trial and

ensure that the defendant's constitutional rights were protected. It noted that it


                                       12                                    A-1628-18
had not permitted the State to present evidence that defendant was charged with

making terroristic threats to law enforcement officers, because of the prejudice

to him.

      The court then ruled as follows:

                  Now we have a situation where the defendant has
            painted a picture that he was innocently standing in his
            boiler room when he was arrested and physically
            assaulted by the police officers for no reason.

                   In fact, [since] the circumstances of the arrest
            have now been put out there by defendant[,] to tie the
            State's hands and not allow them to present their
            version of the events of the arrest, would be prejudicial
            to the State.

                    And this Court has to ensure the integrity of the
            trial by being fair to both sides. And [defense counsel]
            has clearly opened the door to this issue by eliciting . .
            . testimony from his client. . . [w]hich ha[s] painted a
            false impression of the circumstances of the arrest to
            the . . . jury.

                  And to preclude the State from being able to
            present their version of the facts would be unfair. And
            it would be a prejudice to the State.

                  So, I am going to allow the State to cross-
            examine defendant about the circumstances of his arrest
            including the fact that a gun was located in the boiler
            room where the defendant was present.

            [(Emphasis added).]




                                       13                                 A-1628-18
Although defense counsel disagreed with the court's ruling, the court reiterated

that counsel had elicited the at-issue testimony and thereby created a "falsehood"

which in fairness had to be addressed by the State.

      Thereafter, on cross-examination, defendant testified that he was

surprised by police while in the doorway to the boiler room. He denied that he

was hiding in the corner of the room. He also denied that he kept his left hand

down when he was confronted by Perales and insisted that there was no gun

found near his left hand. Defendant did not change his account when the

prosecutor showed him a photo of the alleged gun on the boiler room floor.

      At this point, and without any objection from defense counsel, the trial

court instructed the jury as follows:

                   In this case, the State has introduced evidence
            that the defendant was arrested on 4/24/17 because the
            police observed a gun on the floor in the boiler room
            where the defendant was present.

                   The Court is allowing this testimony for the
            limited purpose of explaining the State's position as to
            the circumstances of the arrest of the defendant on
            4/24/17. There is no dispute that the weapon recovered
            is not the weapon involved in the alleged offenses.

                   The defendant has given his account of the facts
            surrounding his arrest and the State is now giving their
            account. Whether this testimony does in fact explain
            the circumstances of the defendant's arrest is for you to
            decide.

                                        14                                  A-1628-18
                  You may not, however, use this testimony as
            substantive evidence or proof of the underlying
            charges. I further instruct you that you may not use this
            evidence to decide [that] . . . defendant has a tendency
            to commit crimes or that he is a bad person.

                   That is, you may not decide that just because
            there allegedly may have been a gun in the boiler room
            where the defendant was present when he was arrested
            that the defendant must be guilty of the crimes. I have
            admitted the evidence only to help you consider the
            specific circumstances of the defendant's arrest.

                  You may not utilize this evidence for any other
            purpose and may not find the defendant guilty of the
            underlying offenses simply because the court has
            allowed this testimony.

            [(Emphasis added).]

      On redirect, defendant insisted that: (1) police were rough with him; (2)

he was in the doorway to the boiler room, not actually in the room, when the

police arrived; (3) there was no gun near his left hand; (4) he did not put a gun

in the boiler room and was not aware that one was there; and (5) he did not have

a permit for a gun and was unaware that there was a gun in the house.

      Following defendant's testimony, the prosecutor recalled Perales to the

stand. Perales testified that, as he got his hands on defendant in the boiler room

and threw him down, he noticed a Smith & Wesson revolver on the floor.

Perales stated that defendant could have easily grabbed this gun, which was later



                                       15                                   A-1628-18
determined to be loaded, if he had dropped to his knees. Perales confirmed that

the gun was not the murder weapon.

      Based on the circumstances as they unfolded, we conclude the trial court

did not err in allowing the gun evidence, nor in its application of "opening the

door" evidentiary principles.

      The "opening the door" doctrine is a "rule of expanded relevancy" through

which otherwise irrelevant or inadmissible evidence may sometimes be admitted

if the "opposing party has made unfair prejudicial use of related evidence." State

v. James, 144 N.J. 538, 554 (1996) (citing United States v. Lum, 446 F.Supp

328 (D.Del.), aff'd, 605 F.2d 1198 (3rd Cir. 1979)). In criminal cases, the

doctrine "operates to prevent a defendant from successfully excluding from the

prosecution's case-in-chief inadmissible evidence and then selectively

introducing pieces of this evidence for the defendant's own advantage, without

allowing the prosecution to place the evidence in its proper context." Ibid.

(citing Lum, 466 F.Supp. at 334-35). The doctrine is limited by N.J.R.E. 403,

thus evidence to which a defendant has "opened the door" may still be excluded

if a court finds that its probative value is substantially outweighed by the risk of

undue prejudice. Ibid.




                                        16                                    A-1628-18
      Defendant now contends the gun evidence should have been excluded as

prior "bad act" evidence under N.J.R.E. 404(b) and as unduly prejudicial under

N.J.R.E. 403. We disagree.

      It was not necessary for the court to analyze the gun evidence under

N.J.R.E. 404(b), as it had already been excluded from the case under the pretrial

order when the parties agreed to sever counts eight through thirteen of the

indictment from this case. After defense counsel disregarded this limitation and

the trial court's warning, and opened the door to circumstances of the arrest, the

court reasonably determined the gun evidence had newly enhanced probative

value. As the court justifiably noted, once defense counsel opened the door, the

State was entitled to present its own version of the arrest and counteract a

potentially false impression made by the defense. That probative value was not

substantially outweighed by its prejudicial effect.

      Perales's testimony about the gun as a recalled witness for the State was

appropriate, after defendant in his own testimony had steadfastly denied any

awareness of the gun. While the fact that the gun was loaded may not have been

essential to Perales's description of the arrest, that fact did confirm the threat

posed to police at the scene.




                                       17                                   A-1628-18
      Defendant argues the prosecution, in its pursuit of justice, and the trial

court, as a neutral arbiter of his trial, should have prevented the jury from

learning about the gun.     But these arguments fail because it was defense

counsel's own choice to inject into the case the circumstances of the arrest and

to present a claim and theme of police mistreatment.

      The pretrial order disallowing the gun evidence at the severed trial was

designed for defendant's benefit. Defense counsel nevertheless elected at trial

to forego that benefit and delve into the facts surrounding the arrest before the

jury. We need not speculate here what reasons prompted defense counsel's

strategy. Regardless of the nature or wisdom of that strategy, the defense opened

the door to allow the State to present counterproofs, including the gun.

      Relatedly, defendant contends for the first time on appeal that the trial

court's limiting instruction about the gun was inadequate. We disagree. As a

preliminary matter, a trial court's curative jury instructions are reviewable only

for an abuse of discretion. State v. Herbert, 457 N.J. Super. 490, 503 (App. Div.

2019). Here, the instruction was clear, direct, and timely. See State v. Vallejo,

198 N.J. 122, 134-36 (2009) ("Generally, for an instruction to pass muster in

such circumstances, it must be firm, clear, and accomplished without delay.").

It appropriately informed the jury the gun had not been used in the shooting. It


                                       18                                   A-1628-18
explained the limited uses for which the jury could consider the evidence. The

instruction was repeated in the final jury charge, again without objection. We

must presume the jury followed the court's instructions. See State v. Herbert,

457 N.J. Super. 490, 504 (App. Div. 2019) (subject to certain rare exceptions,

"[t]he authority is abundant that courts presume juries follow instructions[.]")

                                      B.
                (Defendant's Statements to the Sheriff's Officer)

      Defendant contends the trial court erred in admitting previously excluded

threatening statements and admissions he allegedly made at the courthouse to a

Passaic County Sheriff's Security Officer, Fidel Cooper. This, too, is an instance

of defense counsel opening the door for the State to present competing proofs.

The doctrine of completeness further justifies admitting the State's evidence.

The relevant background is as follows.

      As described by Officer Cooper, at 9:00 a.m. on May 22, 2018, he

transported defendant by elevator within the courthouse to the holding area

adjacent to the courtroom. He had never met defendant before. Upon arrival,

defendant initially resisted Cooper's requests for him to step into the holding

cell because he was accustomed to waiting in a conference room for court

proceedings to begin. When defendant finally complied, Cooper advised fellow




                                       19                                   A-1628-18
Security Officer Herman Vega that they had arrived, and Vega told him to take

defendant to the conference room instead.

      According to Cooper, while he and defendant were alone in the conference

room, defendant said, "You're a fucking . . . rookie. You see, I told you that I

always get dressed in here". Although Cooper told him to be quiet, defendant

continued to curse at and insult him and then nonchalantly said, "I'm here for

murder" and "I did that shit, and I'm going to beat that shit". As recounted by

Cooper, defendant also said that: (1) Cooper "wouldn't have been acting like this

if [Cooper] was on the street"; and (2) "he would do [Cooper's] stupid ass too".

      Cooper immediately summoned Vega to report defendant's statements.

When Vega came in, defendant was still cursing at Cooper, but then he stopped

and screamed, "Oh, [Cooper's] going to kill me. [He's] going to kill me". Vega

told defendant to calm down.

      Cooper related that defendant subsequently filed a complaint against him

alleging that Cooper had threatened him by saying, "Shut the fuck up, you little

piece of shit," and "I hope your little stupid ass win your trial so I can kill you

myself since you think you're getting away with murder".           Cooper denied

threatening defendant.    As a result of defendant's complaint, Cooper was




                                       20                                    A-1628-18
charged with third-degree terroristic threats, which exposed him to a possible

five-year prison term and the loss of his job.

      Vega testified that he heard defendant call Cooper a "fucking rookie," and

confirmed that Cooper advised him of defendant's confession and threats. Vega

stated that he heard defendant say in a monotone voice, "Help, he's going to kill

me. He threatened to kill me". Vega did not hear Cooper threaten defendant.

      Prior to trial, the State sought the admission of these two sets of statements

allegedly made by defendant to Cooper on May 22, specifically: (1) "You ain't

read my charges, rookie. I'm here for murder and I did that shit and I'm gonna

beat that shit;" and (2) "You're only acting tough 'cause I'm shackled. You

wouldn't be acting like that if we were on the streets 'cause I would do your

stupid ass, too".

      Following a hearing during which Cooper and Vega testified, the trial

court ruled that: (1) the first set of statements was admissible as a defendant's

statement against interest under N.J.R.E. 803(c)(25); and (2) the second set of

statements was not admissible because its prejudicial weight sufficiently

exceeded its probative value under N.J.R.E. 403. As to the latter, the court

explained:

                    If this Court was trying the case regarding the
             terroristic threats[,] then this Court might be more

                                       21                                     A-1628-18
            inclined to allow th[ose] particular two statements in, if
            you will. I understand that the State is indicating that
            it wants that statement in because it's relevant and it's
            probative, however, it talks about a future act versus a
            prior act or the act we're talking about here. It talks
            about a future murder and so for that reason this Court
            finds that the probative value is outweighed by the
            prejudicial value to the defendant, so I am not going to
            allow [it] in[.]

      During trial, the court learned that defendant had filed a complaint against

Cooper alleging that Cooper had threatened him, and that Cooper had been

charged with third-degree terroristic threats.

      On June 21, 2018, the court cautioned defense counsel that if he asked

Cooper whether he threatened defendant and he denied it, counsel would not be

able to ask any questions regarding the substance of the alleged threats. As the

court initially analyzed the issue, the only way to get in the exact statements

allegedly made by Cooper was through defendant. Defense counsel would not

be allowed to read from the complaint and ask Cooper whether he had made a

particular alleged threat.

      A short while later, however, the trial court reconsidered its ruling, relying

upon the doctrine of completeness and the permissible bounds of cross-

examination to assess credibility. On reflection, the court ruled that defense

counsel could cross-examine Cooper as to the specific threats he was accused of


                                       22                                    A-1628-18
making, but if he "opened the door" in this way, then the previously excluded

threat allegedly made by defendant to Cooper would come in as well. In the

court's view, because the allegations all dealt with reciprocal terroristic threats,

it was an all-or-nothing scenario, and it was up to the jury to determine Cooper's

and defendant's respective credibility.

      On the next trial day, the court further explained its ruling concerning the

statements, which it based upon a review of N.J.R.E. 607, N.J.R.E. 611 and

N.J.R.E. 803(c)(25):

            Here, the case law makes clear that any party may
            attack or support the credibility of a witness by direct
            and cross-examination upon the issues involved. The
            State here is introducing the alleged conversation that
            took place between the defendant and Special Officer
            Cooper . . . . Thus, the State is bringing before this jury
            the contents of the alleged conversation. Thus, the
            issue sought to be explored on cross-examination is
            relevant.

                  Furthermore, under the doctrine of completeness,
            the entire alleged conversation should come in. It is for
            the jury to determine the credibility of the officer and
            whether the statements were made. The State can
            surely explore with the witness the fact that the
            complaint was not filed by the defendant for more than
            two weeks after . . . the conversation took place. The
            facts and circumstances surrounding the complaint,
            such as the timing, are factors the jury can consider in
            determining the credibility of the alleged threats. In
            fact, the jury instruction on defendant's statement
            clearly provide you should take into consideration the

                                        23                                    A-1628-18
            facts and circumstances as to how the statement was
            made, as well as all other evidence in this case relating
            to this issue.

                   Based upon all of the foregoing evidence rules
            and the case law, this Court will permit the defendant
            to ask Special Officer Cooper if certain statements were
            made by him during the alleged exchange on May 22,
            2018.

                  However, should the defendant seek to ask these
            questions, the Court will allow the State to introduce
            the statement that the defendant allegedly made to
            Officer Cooper, [i.e.] that he's lucky he's in shackles,
            because if they were out on the street, he'd do his ass
            too.

                  The State will not, however, be permitted to tell
            the jury that . . . there is a charge pending against the
            defendant for terroristic threats.

                    In addition, the defendant will not be permitted
            to provide the jury with a copy of the complaint [against
            Cooper], nor will he be permitted to hold a copy of the
            . . . [complaint] in his hand in front of the jury while
            he's questioning him. He can simply ask if certain
            statements were made.

            [(Emphasis added).]

      Thereafter, Cooper testified that, after he denied being familiar with the

charges against defendant, defendant then said, "I'm here for murder," and "I did

that shit, and I'm going to beat that shit". When Vega came in, defendant




                                      24                                   A-1628-18
stopped cursing at Cooper and screamed, "Oh, you're going to kill me. You're

going to kill me". Cooper denied threatening defendant.

      Cooper acknowledged that defendant had filed a complaint against him

alleging that Cooper had threatened him. Cooper denied saying to defendant,

"shut the fuck up, you little piece of shit," and "I hope your little stupid ass win

your trial so I can kill you myself since you think you're getting away with

murder".

      Immediately after this testimony, the trial court administered the

following instruction:

                  Ladies and gentlemen, you've now heard some
            testimony that this officer was charged with a third-
            degree offense. This officer enjoys the presumption of
            innocence, and, therefore, I would instruct you to
            consider that in your deliberations as well.

                  In addition, you have provided with, for your
            consideration, some oral statements that were allegedly
            made by the defendant. It is your function to determine
            whether or not the statements were actually made by the
            defendant, and if made, whether the statements or any
            portion of the statements are credible.

                  In considering whether or not an oral statement
            was actually made by the defendant and, if made,
            whether it is credible, you should receive, weigh, and
            consider this evidence with caution, based upon the
            generally recognized risk of misunderstanding by the
            hearer or the ability of the hearer to recall accurately
            the words used by the defendant. The specific words

                                        25                                    A-1628-18
            used . . . and the ability to remember them are important
            to the correct understanding of any oral communication
            because of the presence or absence or change of a single
            word may substantially change the true meaning of
            even the shortest sentence. You should, therefore,
            receive, weigh, and consider such evidence with
            caution.

                  In considering whether or not the statement is
            made or the statements were made, you should take into
            consideration the circumstances and facts as to how the
            statements were made, as well as other evidence in this
            case relating to this issue.

                  If, after consideration of all the facts, you
            determine that the statement was not actually made or
            the statements were not actually made[,] or the
            statements are not credible, then you must disregard the
            statements completely.

                   If you find the statements were made and that part
            or all of the statements are credible, you may give what
            weight you think appropriate to the portion of the
            statements you find to be truthful and credible.

      Thereafter, on redirect, Cooper testified that defendant also said to him

that Cooper would not have been acting like this if they were "on the street"

because "he would do my stupid ass too".

      Our review of these issues is guided largely by the principles of "opening

the door," which we have already described, supra, in Part II(A), see James, 144

N.J. at 554, and by the doctrine of completeness.




                                      26                                  A-1628-18
      The doctrine of completeness dates back to the common law.                  Its

principles have been codified, for example, in N.J.R.E. 106. "'Under th[e]

doctrine of completeness [under N.J.R.E. 106], a second writing may be required

to be read if it is necessary to (1) explain the admitted portion; (2) place the

admitted portion in context; (3) avoid misleading the trier of fact, or (4) insure

a fair and impartial understanding.'" State v. Lozada, 257 N.J. Super. 260, 270

(App. Div. 1992) (quoting United States v. Soures, 736 F.2d 87, 91 (3d Cir.

1984)).

      "The object of the rule is to permit the trier of the facts to have laid before

it all that was said at the same time upon the same subject matter." State v.

Gomez, 246 N.J. Super. 209, 217 (App. Div. 1991) (citing State v. Wade, 99

N.J. Super. 550, 556-57 (App. Div. 1968)). The determination of whether

fairness requires inclusion of such additional evidence rests in the sound

discretion of the trial court. Lozada, 257 N.J. Super. at 272.

      Although N.J.R.E. 106 speaks only to the doctrine of completeness with

respect to writings and recorded statements, the parties agreed at oral argument

that case law extends these principles to oral communications as well. See, e.g.,

James, 144 N.J. at 554 (stating the doctrine applies, among other things, to




                                        27                                    A-1628-18
conversations); State v. DeRoxtro, 327 N.J. Super. 212, 223 (App. Div. 2000)

(applying it to unrecorded phone calls).

         The trial court reasonably applied these principles here. The testimony

shows that defendant and Cooper engaged in heated discussion at the

courthouse.      Both of them allegedly made threatening statements, which

defendant voiced while also admitting to having committed a murder. Once

defense counsel opened the door to that exchange, the trial court reasonably

allowed evidence of both participants' alleged words to be considered by the

jury, for context. In addition, the court's limiting instruction was thorough and

clear.

                                    C.
 (The Detective's Lay Opinion of What Was Shown on the Composite Video)

         Defendant contends he was denied a fair trial because of improper lay

opinion testimony from Paterson Police Detective Abdelmonin Hamdeh about

the contents of the compilation of DVD footage from surveillance cameras.

Because this issue was not raised below, we consider it under the plain error

standard. We are satisfied that no error, let alone plain error, occurred.

         During Hamdeh's direct testimony, the prosecutor played the compilation

DVD and Hamdeh offered commentary regarding its contents. Hamdeh, in fact,




                                       28                                    A-1628-18
had reviewed the original surveillance videos as part of his investigation and

had authenticated the composite video for the court.

      To help the jury understand what they were looking at, Hamdeh identified

which camera the footage came from, named the streets that were visible in the

footage, pointed out various landmarks such as the bar where the party took

place and the throngs of people standing outside, and cross-referenced a map of

the area which had already been shown to the jury. He also flagged each time

the three victims, who were readily identifiable because of their clothes,

appeared together on camera.

      While commenting on the first segment, Hamdeh directed the jury's

attention to two individuals ("suspect one" and "suspect two"), who appeared

together throughout the compilation. He stated that these individuals (whom he

did not name) could be spotted despite the poor quality of the footage because

suspect one was wearing pants with a Nike swoosh symbol on one side, while

suspect two was wearing shoes with white bottoms. He subsequently pointed

out these "suspects" three more times. Hamdeh also noted when suspect one

dropped something in the street in front of Harry and Phil's Auto Wrecking. He

did not identify the dropped item and did not comment on the shooting that

followed.


                                     29                                  A-1628-18
      On cross-examination, defense counsel questioned Hamdeh as follows:

            [DEFENSE COUNSEL]: Okay. So, in – the videos
            that you looked at you were not able to identify any
            particular individual; were you? I believe you didn't
            testify that you w[ere] able to identify any individual;
            correct?

            [HAMDEH]: From the videos?

            [DEFENSE COUNSEL]: Yes . . . . [D]id you testify
            that you were able to identify any of the individuals in
            the videos?

      Before Hamdeh could answer, the prosecutor objected and thereafter

argued at sidebar that defense counsel had just opened the door for Hamdeh to

identify suspect one as defendant, an identification Hamdeh had not been

permitted to make during his direct testimony even though he did recognize

defendant in the video. The trial court refused to permit this, but it did chastise

defense counsel for asking questions that were overbroad. The court directed

defense counsel to rephrase his question. Defense counsel then asked Hamdeh

"in your previous testimony you were able to identify the three – individual

victims, correct?" and Hamdeh acknowledged that he had.

      The governing principles of lay opinion in this context are well

established. Testimony from a lay witness in the form of opinions or inferences

may be admitted if it is "rationally based on the witness' perception," and "will



                                       30                                    A-1628-18
assist in understanding the witness' testimony or determining a fact in issue."

N.J.R.E. 701. The purpose of N.J.R.E. 701 is to "ensure that lay opinion is based

on an adequate foundation." State v. Bealor, 187 N.J. 574, 586 (2006) (citing

Neno v. Clinton, 167 N.J. 573, 585 (2001)). Perception "rests on the acquisition

of knowledge through use of one's sense of touch, taste, sight, smell or hearing."

State v. McLean, 205 N.J. 438, 457 (2011).

        A non-expert may give his opinion on matters of common knowledge and

observation, Bealor, 187 N.J. at 586, but may not offer an opinion on a matter

"not within [the witness's] direct ken . . . and as to which the jury is as competent

as [the witness] to form a conclusion." McLean, 205 N.J. at 459. Lay opinion

"is not a vehicle for offering the view of the witness about a series of facts the

jury can evaluate for itself[.]" Id. at 462. However, testimony that just involves

the relaying of observed facts does not implicate this Rule.            Id. at 460.

Testimony of that type "includes no opinion, lay or expert, and does not convey

information about what the officer 'believed,' 'thought' or 'suspected,' but instead

is an ordinary fact-based recitation by a witness with first-hand knowledge."

Ibid.

        Defendant now contends for the first time that Hamdeh's testimony

regarding the contents of the compilation DVD constituted improper lay opinion



                                        31                                    A-1628-18
testimony. Specifically, he claims that Hamdeh was improperly permitted to

opine that "an individual depicted on one video was the same individual depicted

murdering the victim on another video". He argues that Hamdeh "based his

opinion solely on what he saw in the surveillance video and not on any

information he independently possessed".

      In its very recent opinion in State v. Singh, 245 N.J. 1, 17-20 (2021), our

Supreme Court held that although a testifying police officer had improperly

referred to an individual depicted in a surveillance video as "the defendant" in

his narration of that video, the error was harmless since the reference was

fleeting and the officer primarily identified that individual as "the suspect." The

Court directed that, in the future, "in similar narrative situations, a reference to

'defendant,' which can be interpreted to imply a defendant's guilt . . . should be

avoided in favor of neutral purely descriptive terminology such as 'the suspect'

or 'a person.'" Id. at 18.

      Here, Hamdeh never identified the individuals depicted on the

surveillance video compilation as "defendants." He did not comment on the

actual shooting. His testimony did not go beyond the evidence gathered in the

case, and it was helpful to the jury given the poor visual quality of portions of

the video. Hamdeh did not, in contravention of Lazo, 209 N.J. at 24, bolster or


                                        32                                    A-1628-18
vouch for Kellam's testimony about the shooting or the identity of the shooters.

Moreover, the jury was free to disregard Hamdeh's testimony if it so chose. We

discern no plain error that compels a new trial.

                                      D.
                  (The Prosecutor's Comments in Summation)

      Defendant contends for the first time on appeal that he was denied a fair

trial as a result of improper comments made by the prosecutor during his closing

argument.    Having reviewed the comments in context, we conclude that

defendant, who did not object to them, is not entitled to a new trial on this basis.

      A conviction may be reversed based on prosecutorial misconduct only

where the misconduct is so egregious in the context of the trial as a whole as to

deprive the defendant of a fair trial. State v. Wakefield, 190 N.J. 397, 435-38

(2007). When the alleged misconduct involves a particular remark, a court

should consider whether: (1) defense counsel objected in a timely and proper

fashion to the remark; (2) the remark was withdrawn promptly; and (3) the court

gave the jury a curative instruction. State v. Smith, 212 N.J. 365, 403-04 (2012);

State v. Zola, 112 N.J. 384, 426 (1988).

      When defense counsel fails to object at trial, a reviewing court may infer

that counsel did not consider the remarks to be inappropriate. State v. Vasquez,

265 N.J. Super. 528, 560 (App. Div. 1993) (citing State v. Johnson, 31 N.J. 489,

                                        33                                    A-1628-18
511 (1960)).    In situations such as the present one, where prosecutorial

misconduct is being raised for the first time on appeal, a reviewing court need

only be concerned with whether "the remarks, if improper, substantially

prejudiced the defendant['s] fundamental right to have the jury fairly evaluate

the merits of [his or her] defense, and thus had a clear capacity to bring about

an unjust result." Johnson, 31 N.J. at 510.

      A prosecutor is expected to make a "'vigorous and forceful'" closing

argument to the jury. Lazo, 209 N.J. at 29 (quoting State v. Smith, 167 N.J. 158,

177 (2001)).    A prosecutor may make remarks that constitute legitimate

inferences from the facts, provided he or she does not go beyond the facts before

the jury. State v. R.B., 183 N.J. 308, 330 (2005). A prosecutor may also respond

to arguments raised by defense counsel during his or her own summation. State

v. Munoz, 340 N.J. Super. 204, 216 (App. Div. 2001). A prosecutor may not,

however, make arguments contrary to the material known facts in the case,

regardless of whether that information has been presented to the jury. State v.

Sexton, 311 N.J. Super. 70, 80-81 (App. Div. 1999).

      Defendant now argues for the first time that he was prejudiced when the

prosecutor made unsupported and inaccurate factual assertions during his

summation.     Specifically, defendant complains that the prosecutor: (1)


                                      34                                   A-1628-18
repeatedly stated that defendant was depicted in the video compilation, when no

one had actually identified defendant in that video; and (2) misquoted Kellam's

testimony regarding the conversation between Randolph and defendant at the

party by stating Randolph told defendant that he was not in GND, "but those are

my people," rather than "but [I'm] cool with them".

      The prosecutor was entitled to infer that defendant was depicted in the

video based upon Kellam and Daniels' description of the murder and the

suspects' attire without having seen the video, Kellam's repeated identification

of defendant as the murderer, and defendant's statements to Cooper. Although

defendant disputes Kellam's identification because he temporarily recanted it,

this identification, which was reaffirmed by Kellam to the police and during his

trial testimony, was part of the record.

      Moreover, although the prosecutor did misquote what Randolph said to

defendant at the party, the gist was the same and defendant has not set forth any

specific prejudice resulting from that misquote.      As such, the prosecutor's

remarks were a fair comment on the evidence, and the one time he misspoke was

a fleeting error that did not prejudice defendant.

      Next defendant contends for the first time that the prosecutor improperly

appealed to the jury's emotions when he stated:


                                       35                                  A-1628-18
                  "I did that shit, and I'm going to get away with
            that shit and if I saw you out on the street I'd do your
            stupid ass, too." Bold, brazen, heartless. What kind of
            person would say that, would brag about taking the life
            of another? What kind of person would threaten an
            officer during the jury selection portion of his murder
            trial? Probably the kind of person that's capable of
            looking [Randolph] in the eyes as he lays helplessly on
            the ground and firing multiple shots to his face and
            head.

                  [Daniels] and [Kellam] were lucky to survive,
            however, [Randolph] is dead. He is gone and he was
            19 years old. He left behind a little girl. He will never
            see his daughter grow up, never hear her say her first
            words, watch her take her first steps. She will never
            know the sound of his voice. All she will have is a box
            of pictures of a 19 years old father that she will never
            know and all for what? So sad.

      While defendant is correct that a prosecutor may not seek a verdict based

upon an appeal to the emotions of the jury, that is not automatic grounds for

reversal, particularly where, as here, no objection was made. State v. Williams,

113 N.J. 393, 448-56 (1988).

      Here, the first set of remarks addressed defendant's statement to Cooper

and the circumstances of Randolph's death, as testified to by Kellam and

depicted in the compilation video. As such, they contained fair comment based

on the evidence and were not simply a bare appeal to emotion. That said, we do

disapprove of counsel's two rhetorical questions about "what kind of person


                                      36                                  A-1628-18
would commit such acts?" as being a propensity-based argument contrary to

N.J.R.E. 404(b). However, we are unpersuaded the rhetorical queries, which

drew no objection, rendered the jurors incapable of deciding the case based on

the evidence.

      Although the second set of remarks did reference Randolph's personal life

and the sad consequences of his murder were improvident, they were fleeting

enough so as not to have deprived defendant of a fair trial in light of the

substantial evidence against him. As such, we reject this portion of defendant's

argument as well.

      Lastly, defendant contends for the first time that the prosecutor

improperly used the fact that defendant was found with a gun at the time of his

arrest to establish that defendant committed the crimes for which he was

presently on trial. The passages cited by defendant read as follows:

            [T]his case has a lot of pieces . . . that all work together
            to come to the ultimate outcome that it's come to and I
            want to talk about that a little bit, or just a couple of the
            key things down right here.

                  Well, there's a video of him there. [Kellam] says
            he saw him do it. When the cops got to his house he
            was hiding in a boiler room with a gun and when he was
            back there he said, I did that shit and I'm going to get
            away with that shit.




                                        37                                  A-1628-18
                   Where was the defendant when the cops came?
            Why didn't he answer the door? Was he on the couch
            surprised [by] . . . the officers' arrival? Was he
            watching TV with his brother? . . . No, he was in the
            closet hiding with a gun. He was there to fix the boiler.
            I bet.

                   Why was he hiding in that closet? Because he
            didn't want the officers to find him. Why did he not
            want the officers to find him? Because he did that shit
            and he's trying to get away with that shit.

                    While he was being arrested, and you heard
            Detective Perales testify that he got in there, saw
            [defendant] hiding in the corner, told him to put his
            hands up. He put one hand up, the other one he was a
            little hesitant and like Perales said, action is faster than
            reaction. He has to go home at night. He grabbed him,
            he threw him to the floor because he saw that gun.

      Although defendant now insists that the prosecutor's comments exceeded

the limited basis on which the trial court admitted the gun evidence, we disagree.

The first four paragraphs quoted above do not mention the gun, and the last

paragraph is proper comment on the circumstances of defendant's arrest. As to

the other two paragraphs, which also addressed the circumstances of defendant's

arrest, the thrust of the prosecutor's comments was that defendant was hiding

because he was conscious of his guilt. Although the mention of the gun in this

context was arguably gratuitous, it appears the prosecutor was not suggesting

that defendant was found with the gun involved in this case. As such, and



                                       38                                   A-1628-18
because the jury was repeatedly instructed that the gun in the boiler room was

not the murder weapon, and that mention of the gun was only made to clarify

the circumstances of defendant's arrest, we reject this aspect of defendant's

argument.

      In light of the foregoing, and given that the jury was generally instructed

that counsel's remarks in closing were not evidence, we reject defendant's

contention that he was denied a fair trial as a result of prosecutorial misconduct

during summation.

                                       III.

      We turn briefly to the additional points made in defendant's brief.

                                     A.
            (Gang Affiliation Testimony and Limiting Instruction)

      We reject defendant's argument that the trial court unfairly admitted

evidence that he and other participants in the events leading up to and at the

shooting were members of rival street gangs.        Although evidence of gang

membership often should be excluded from criminal trials under N.J.R.E. 403

because of its potential inflammatory impact, see State v. Goodman, 415 N.J.

Super. 210, 228-31 (App. Div. 2010), that general preference for exclusion is

overcome by the inherent nature of this case: a killing allegedly motivated by a

previous gang killing.    The jurors were reasonably informed of the gang

                                       39                                   A-1628-18
affiliation evidence to understand the case. The court also provided a sensible

and fair limiting instruction to the jurors to guide their consideration of such

evidence.

                                      B.
                  (Authentication of the Surveillance Video)

      We are satisfied Detective Hamdeh supplied an adequate foundation to

admit the composite surveillance video. The rational foundation required for

authentication under N.J.R.E. 901 was established, see State v. Hannah, 448 N.J.

Super. 78, 88 (App. Div. 2016), even though Hamdeh did not personally create

the composite DVD. The composite was a fair practical alternative to forcing

the jurors to watch hours of original footage from multiple surveillance cameras.

See N.J.R.E. 1006 (allowing summaries of voluminous evidence). The likely

reasons for variations in certain time stamps was reasonably explained.

                                      C.
               (Jury Access to the Video During Deliberations)

      Defendant was not deprived of a fair trial by the jury's access to the

compilation video in the jury room. Because the video had no audio track, it

contained no testimony or statements, and therefore the holding of State v. A.R.,

213 N.J. 542, 558-61 (2013), disapproving of unfettered access to "audio or

video-recorded statements in the jury room during deliberations" is not on point.



                                      40                                   A-1628-18
(Emphasis added). Moreover, the court reasonably granted the jury's request to

play back eight portions of the video in the courtroom, and duly instructed the

jurors not to give such evidence undue weight.

                                        D.
                              (Cumulative Trial Error)

         We reject defendant's claim he is entitled to a new trial based on alleged

cumulative error under State v. Orecchio, 16 N.J. 125, 129 (1954). The alleged

errors at this hard-fought trial were either not errors at all, or they were

insignificant enough so as to not require a new trial. And, as we have already

pointed out, a number of the claimed matters of undue prejudice emanated from

defense counsel's own actions that opened the door to additional proofs by the

State.

                                         E.
                                    (Sentencing)

         Lastly, we reject defendant's argument that his aggregate sentence was

excessive, and that the trial court unfairly imposed sentences that were made

consecutive to the murder conviction. Defendant has not demonstrated the court

abused its discretion in identifying and weighing the aggravating factors for this

brutal homicide documented by evidence that he stood over a helpless victim

and shot him again. See State v. Case, 220 N.J. 49, 65 (2014). The consecutives



                                         41                                  A-1628-18
sentences for the offenses against the three victims (decedent Randolph and the

two survivors, Kellam and Daniels) are justified under State v. Yarbough, 100

N.J. 627, 643-44 (1985). We discern no reason to remand for the trial court to

further consider the overall fairness of the sentence.

                                       IV.

      To the extent we have not addressed them, all other points raised on appeal

lack sufficient merit to warrant comment. R. 2:11-3(e)(2).

      Affirmed.




                                       42                                  A-1628-18